NUMBER 13-20-00072-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


SANDRA CORTINAS A/K/A
SANDRA RAMIREZ,                                                               Appellant,

                                                v.

THE STATE OF TEXAS,                                                             Appellee.


                    On appeal from the 156th District Court
                         of Live Oak County, Texas.


                           MEMORANDUM OPINION

             Before Justices Benavides, Longoria, and Tijerina
                Memorandum Opinion by Justice Longoria

       Appellant Sandra Cortinas a/k/a Sandra Ramirez appeals from her conviction for

solicitation of capital murder. See TEX. PENAL CODE ANN. § 15.03(a)(d)(1). In four issues,

appellant argues: (1) the trial court improperly excluded appellant’s expert witness from

testifying; (2) the trial court erred when it denied appellant from cross-examining a witness
about his criminal history; (3) the trial court improperly admitted text messages into

evidence; and (4) the evidence was insufficient to support a conviction. We affirm.

                                      I.     JURY TRIAL

       The State’s indictment alleged appellant

       on or about the 6th day of December, A.D., 2018, and before the
       presentment of this indictment in the County and State aforesaid, did then
       and there, with intent that capital murder, a capital felony be committed,
       request, command, or attempt to induce Lance Rathke to engage in specific
       conduct, namely kill Rene Cortinas in exchange for $200.00, that under the
       circumstances surrounding the conduct of the defendant, as the defendant
       believed them to be, would have constituted capital murder.

A.     State’s Case in Chief

       1.     Detective Jason Alvarez

       The State first called Detective Jason Alvarez from the Bee County Police

Department who testified that in November 2018, Michael “Big Mike” Villareal informed

him that a woman was attempting to hire someone to kill an individual. Detective Alvarez

explained that he knew Villareal through Villareal’s criminal history and gang membership,

his time in jail, and from contact with him “on the streets.” Detective Alvarez stated that

he had a lot of contact with Villareal during the course of his career and referred to

Villareal as “an associate.” Occasionally, Villareal would contact Detective Alvarez with

tips when he would hear of something illegal going on. Detective Alvarez clarified that

Villareal did not receive anything in return for his tips regarding criminal activity.

       When Villareal contacted Detective Alvarez in November 2018, he informed him

that appellant wanted Rene, her ex-husband, killed. After speaking with Villareal,

Detective Alvarez did some research and determined that neither appellant nor Rene


                                               2
resided in Bee County. Because Rene was a resident of Live Oak County, Detective

Alvarez contacted the Live Oak Sheriff’s Department. Detective Alvarez spoke with

Investigator Lance Rathke from the Live Oak Sheriff’s Office, relaying the details of his

conversation with Villareal. Subsequent to their conversation, Detective Alvarez brought

Villareal to meet Investigator Rathke at the Live Oak Sherriff’s Office, introduced the two,

and allowed Investigator Rathke to interview Villareal on his own. Detective Alvarez was

not involved beyond the introduction. He had no further involvement in the case aside

from receiving notice of appellant’s arrest in the matter.

       2.     Michael “Big Mike” Villareal

       Villareal testified that he had known appellant for most of his life. At one point,

Villareal was dating appellant’s sister, and he lived with appellant, her sister, her sister’s

child, and Rene. He and appellant kept in contact and spoke on occasion. He explained

that he was previously in a gang and also dealt drugs, but that he is no longer in the gang

and stopped dealing drugs in 2016.

       Villareal explained that near the end of November 2018, appellant called him and

stated that she wanted her “baby daddy” “out of the way.” He testified that he was not

exactly sure what she meant or if she was serious. He said he asked her if she wanted

someone to “whip his butt or whoop his ass or something,” but she was clear she “wanted

him out of the way.” He said he had never been approached for something like that, and

decided he needed to tell Detective Alvarez, whom he considered a friend. He stated that

it was the first time he had ever reached out to Detective Alvarez to present him with

information about criminal activity, but admitted he was honest with Detective Alvarez if


                                              3
he ever had questions about who someone was. However, Villareal explained he “never

went to [Detective Alvarez]” except in this situation.

       After speaking with Detective Alvarez and informing him of appellant’s request, a

meeting was set up by Detective Alvarez between Investigator Rathke and Villareal.

Villareal did not testify as to what exactly occurred in the meeting, but explained that after

the meeting, he initiated a text conversation with appellant. The text messages, which

were admitted over appellant’s objection, contained a conversation in which Villareal tells

appellant that he has a “meth head” who is “willing to get the job done only if [appellant

is] serious.” Appellant asks “[h]ow much” and they discuss a payment of $200. Villareal

testified that he gave Investigator Rathke’s contact information to appellant as the “meth

head.” Villareal stated that after he shared the phone number with appellant, he was not

involved in the meeting between appellant and Investigator Rathke. He said he checked

to see “if everything went okay” after the meeting and that appellant told him “it was done.”

Villareal stated that he was testifying at trial because of a subpoena and that he was

fearful of repercussions for his testimony.

       On cross-examination, Villareal testified that he and appellant were just friends,

and never had a romantic relationship. He stated that they spoke occasionally, sometimes

to check in and other times when appellant was “looking for [cocaine].” Villareal explained

that he called Detective Alvarez for advice after he spoke to appellant because “she told

me she wanted her baby daddy out of the way” and he described the situation as

“serious.” He explained that he never previously called Detective Alvarez for serious

situations when he was involved in a gang because he “was still doing [his] dirt” at the


                                              4
time and that if someone “snitches” in a gang, there will be repercussions, stating the

gang will “drop them.”

       3.     Investigator Lance Rathke

       Investigator Rathke testified that he was contacted by Detective Alvarez on

November 29, 2018 regarding “someone who was looking for somebody to do them a

job.” He told Detective Alvarez and Villareal to “buy some time” until he could gather

additional information and resources and be able to meet with them on December 3, 2018.

After the meeting, he “instructed Mike Villarreal to give my number or get me in contact

with the person who was looking to have someone killed” while he gathered the necessary

resources for the investigation. On December 5, 2018, Investigator Rathke was contacted

by “Sandy,” who stated she got his phone number from “Big Mike,” Villareal’s alias.

Investigator Rathke recorded his phone call with “Sandy.” The call took place on a

Wednesday, and Investigator Rathke testified that “Sandy” asked him to “kill her ex-

husband" before Friday. They discussed a payment of $200 for the job and agreed to

meet the next day.

       The next day at a truck stop in George West, Investigator Rathke met with “Sandy”

whom he identified as appellant. He testified that appellant explained she did not want

her ex-husband to have custody of or visitations with their child. According to Investigator

Rathke, appellant “wanted [Rene] killed and she wanted it to look like a robbery.” While

Investigator Rathke was driving, appellant gave him directions to Rene’s home and

provided information about Rene and the occupants of his home.




                                             5
       Their encounter was recorded, the recording was admitted into evidence and

played for the jury without objection. During their drive to Rene’s house, Investigator

Rathke asks: “He’s supposed to get killed by tomorrow?” to which appellant replies:

“today,” specifying she wanted it done before Rene picked up their son from school.

Appellant told Investigator Rathke her plan was to wait until the school called to her to tell

her that Rene did not pick up their son and she would go get him. Investigator Rathke

asks if she is “sure” and reminds her “there’s no bringing him back,” and she confirms she

is sure and she knows. Investigator Rathke says to appellant that there will be a “gunshot

in the middle of the night” and asks if she knows if the neighbors will come running out,

which she tells him she is not sure. After she says she has been “thinking about this for

awhile,” Investigator Rathke reiterates that she is going to get a phone call “that they

found [Rene] with a bullet in his head and there ain’t no taking that shit back.”

       After driving past Rene’s house and discussing the job, Investigator Rathke

returned to the truck stop, received $100 as an initial payment from appellant, and

dropped her back off at her vehicle. Investigator Rathke subsequently obtained a warrant

for appellant’s arrest. The warrant was executed the next day and appellant was arrested

for solicitation of capital murder.

       Investigator Rathke further testified that while appellant was in Live Oak County

Jail, she made a recorded phone call that he reviewed. He testified that he heard appellant

tell a male that she did something “stupid” and that the charges against her were “real.”

       On cross-examination, Investigator Rathke confirmed that during his meeting with

appellant, he indicated he may have more than one person, or a “team” assist him with


                                              6
“the job” she was asking him to do. He testified that appellant did not seem skeptical that

she could get a “team” for only $200. He also testified regarding his meeting with Villareal

and stated that Detective Alvarez had “worked with” Villareal and he was relying on him

to give good information. Investigator Rathke confirmed that he was the one who took the

photographs of Villareal’s text messages between Villareal and appellant. He stated that

he did not confiscate Villareal’s phone as he was not a suspect, he only took the photos

of the conversation regarding the situation he was investigating.

       The State rested after Investigator Rathke’s testimony.

B.     Expert Testimony Hearing

       Appellant moved for a directed verdict, which was denied. Subsequently, prior to

appellant putting on evidence, the State objected to appellant’s expert witnesses. A

hearing was held outside the presence of the jury.

       1.     Jessica Brazeal

       Brazeal, the Chief Programs Officer at New Friends New Life, works with survivors

of sex trafficking and commercial exploitation. She is a licensed professional counselor.

She described her expertise as “working with victims of trauma, specifically in the context

of domestic violence . . . , counter-intuitive victims’ behavior in the way that trauma

impacts our brain and how that impacts someone when they have been in an abusive

situation.”

       As it applies to appellant’s case, Brazeal stated that she had not met with appellant,

but that her testimony would be helpful “to explain some of the counterintuitive victim

behaviors [and] the way that having experienced abuse at different periods of time


                                             7
throughout your life may impact the choices someone might make in stressful or difficult

situations.” Her testimony would in large part come from watching and listening to the

testimony of appellant. Aside from what she was told by appellant’s attorneys regarding

the case and appellant’s history of victimization, Brazeal stated that she had not reviewed

any case materials.

       The State objected to Brazeal as an expert witness and the trial court overruled

the objection, allowing Brazeal to be called as a witness. The trial court also allowed

Brazeal to remain present in the courtroom during appellant’s testimony.

       2.     Dr. David Beaver

       Dr. David Beaver, who has a Ph.D. in linguistics, works as a professor at the

University of Texas. He teaches “language and the brain” including “semantics and

pragmatics,” meaning “how context affects the meaning of what we say, why we choose

to say what we say.” In anticipation of his testimony, Dr. Beaver reviewed the recordings

of the telephone call and meeting between appellant and Investigator Rathke, the text

messages between Villareal and appellant, and appellant’s call from jail. He explained

that his role is to analyze the linguistics and the context of the recordings and text

messages.

       The trial court noted that his qualifications met the necessary requirements for an

expert but asked what Dr. Beaver’s opinions or testimony would do to assist the jury. The

trial court specifically inquired as to Dr. Beaver’s familiarity with South Texas culture, as

he described culture as one of his parameters when interpreting language use. Dr. Beaver

responded that while he was not particularly familiar with South Texas culture, he has


                                             8
some knowledge of it and “in spite of that, my understanding of the context of the way

that discourse works and dialogue works would be helpful to a jury who is trying to make

sense of the words that in particular the accused used.”

       After testimony, the trial court heard argument and stated that the “concern is

that . . . I don’t see that he will do anything but confuse my jury. So convince me that his

testimony is necessary and would not confuse my jury but in fact would assist the jury in

determining the facts.” Appellant’s counsel argued that “[Dr. Beaver] is not here to

comment necessarily on any South Texas cultural norms or trying to instruct [the jury] on

how to think. He is merely taking the same evidence and providing an expert analysis

from a linguistic field about what actually went on in those conversations.” The trial court

sustained the State’s objection, finding Dr. Beaver’s testimony unnecessary for the case.

       Appellant put forth an offer of proof regarding what Dr. Beaver’s testimony would

have been. Dr. Beaver stated that he reviewed the recordings made in the case as well

as the text message exchange. He prepared transcripts of the recordings and analyzed

the evidence. His testimony largely focused on his interpretation of the roles of those who

were involved in the conversations. He explained that appellant’s role in each of the

conversations was reactionary, she was never the initiator. He described hesitancy in her

speech and confusion in her text messaging. He explained further that nothing in

appellant’s language indicated she was soliciting capital murder, with the exception of

mentioning a robbery, she did not make any references to violence. At the close of the

offer of proof, appellant re-urged the importance of Dr. Beaver’s testimony and the trial

court denied the request. Dr. Beaver was excused.


                                             9
C.     Appellant’s Case in Chief

       1.     Sandra Ramirez

       Appellant was called to testify. She explained that starting at age seven, she had

been sexually abused by various cousins. Appellant testified that at age fifteen, her

mother “traded” her to a man named Carlos Cortinas, Rene’s brother, for cocaine and the

promise that Carlos would buy appellant school clothes. Carlos was twenty-eight years

old. Appellant had her first child at age sixteen, Carlos is the father. While they were not

married, Carlos referred to appellant as his wife. She was with Carlos for “less than five

years,” when Carlos went to prison. Carlos died in prison from cancer. She met Rene

when he would visit Carlos at their home. Appellant testified that Rene “paid attention” to

her and to her daughter. She began a romantic relationship with Rene when Carlos

“kicked [her] out of the house.” She was around nineteen years old at the time. She and

Rene got married and had one son together. She has a total of six children, three with

Carlos, one with Rene, and two by two different men. Appellant testified further that she

takes medications for depression, anxiety, and sleep issues. She has been receiving

treatment for mental health for eighteen years. She also admitted that she has a history

of drug use, has had “a lot of different” sexual partners, and that she was not always a

“great” wife to Rene.

       Appellant testified regarding her relationship with Rene, stating that Rene would

“trade” her for drugs, allowing other men to have sexual relations with her in exchange

for drugs. She also stated that there were physical altercations with Rene. She and Rene

were married for approximately ten years, but they separated when Rene was arrested


                                            10
and sent to prison. She did not see Rene for “a good while” after he was released but

explained that they went to court regarding child support and custody over their son. She

testified that Rene was in and out of their son’s life, never around for very long. Rene did

not have a strong relationship with their son and their son did not really know much about

Rene. Rene was granted joint custody of their son and appellant stated that “it broke [her]

heart.”

          Appellant has known Villareal for a long time. She testified similarly to Villareal

regarding his relationship with her sister and how they met. She explained that Villareal

would call her to see how she was doing from time to time. She testified that she did not

initiate a phone call to Villareal to discuss Rene, but that he had called to check on her

after he saw a social media post she had made regarding the custody issue. She

explained the custody rulings and how it made her feel. Appellant then explained that

Villareal said something in Spanish that sounded like “tumbale cabron,” which she stated

means beating someone up; appellant stated that she “just said okay” in response. A

couple of days after their phone call, Villareal sent appellant a text message, but appellant

stated she needed him to refresh her memory. As to the text messages that were admitted

as an exhibit, appellant could not remember whether the text conversation was complete

but stated “I’m sure there was more, because, I mean, here is one message and then

another one from me, and it’s like they don’t match up. I don’t think they do, not all of

them.” She states that Villareal was the initiator, but when Villareal said he had someone

to do the “job,” she did ask “how much” it would cost and stated she was asking about

how much it would be “to get Rene beat up.”


                                              11
       After that conversation, she contacted the number from Villareal to discuss

payment and the plan “to [beat] Rene up,” Her intent was to keep Rene away from her

and their son. She explained that she met up with the man she called to assault Rene,

and they drove to Rene’s house. The recording from that meeting was played, and she

explained that her intent was to have Rene beat up, and when the man stated, “you just

want him gone,” she replied, “I don’t give a damn” and laughed, she thought he was

referring to “getting him out of our lives.” She explained that she was not taking her

medication at that point in time. She admitted that before she got out of the car, it was

clear the plan was not to have Rene beat up. She said she did not think about it being a

murder until a gun was mentioned. As the man instructed, she deleted all communications

with him when she got out of the car. As she drove away, she stopped on her way home

and “ended up puking.” She said she called Villareal and “told him I didn’t want to do

anything. I was scared and I can’t.” she said that she never told Villareal that “it’s done,”

as he testified to. She stated she had tried to call Villareal after that conversation, but he

never answered her calls. She was arrested the next day.

       On cross-examination, she admitted that she had said Carlos was the father of her

first two children, but two other men were the biological fathers. She said that her

testimony that Carlos was the father was because he raised them, not the other men. She

further testified regarding the men that Rene forced her to have sexual relations with, and

how it occurred numerous times. Regarding her current marriage, she stated that there

was a period of time when she and her current husband had a violent relationship when

her children were living with them. Appellant also admitted she did not believe Rene was


                                             12
a threat to her children, but she indicated Rene’s girlfriend had previously hit her son.

       When discussing her phone calls made after her arrest, appellant stated she did

not remember much, but she never told anyone she was “being set up” or that Rene “was

just supposed to get beat up.” A social media post from appellant was also discussed,

wherein appellant posted:

       It’s just fucked up That my sons sperm donor waited over 6yrs to come
       around & just like that he was granted joint custody. Fucker was never
       around. So for me the question is why now? I don’t see how the judge it [sic]
       granted him joint custody if he’s 100% disabled.

       2.     Jessica Brazeal

       Similarly to the hearing, Brazeal testified regarding her professional background

as a licensed professional counselor. She explained that her role in the past for trial

testimony has been to discuss

       counterintuitive victim behavior, so things that individuals who have had any
       kind of abuse or trauma in their background, behaviors that they may exhibit
       or choices that they may have made that may feel confusing or
       counterintuitive to what we might assume someone may do in a situation
       like that by explaining how trauma impacts the brain and what causes that
       to happen in addition to patterns and dynamics of domestic violence and
       the way that those abusive relationships play themselves out typically.

       Brazeal explained that prior to trial, she had not met with appellant, but that she

was present for appellant’s testimony. She was informed of some of the general

information of the case relating to the charge and some background. Brazeal explained

that appellant’s trial testimony was “consistent with trauma reactions” she has seen in her

career. She discussed the power dynamic that can be a struggle for women who have

been abused in the way appellant described and that they can have self-esteem issues

and be more susceptible to doing what others tell them to, rather than stating what they

                                            13
want and doing what they want.

       The defense rested after Brazeal’s testimony.

D.     Verdict

       The jury charge application paragraph stated

       Now, if you find from the evidence beyond a reasonable doubt that on or
       about December 6, 2018, in Live Oak County, Texas, the defendant, Sandra
       Cortinas AKA Sandra Ramirez, with intent that capital murder, a capital
       felony be committed, request, command, or attempt to induce Lance Rathke
       to engage in specific conduct, namely kill Rene Cortinas in exchange for
       $200.00, that under the circumstances surrounding the conduct of the
       defendant, as the defendant believed them to be, would have constituted
       capital murder, then you will find the defendant guilty of criminal solicitation
       as charged in the indictment. Unless you so find from the evidence beyond
       a reasonable doubt, or if you have a reasonable doubt thereof, you will
       acquit the defendant and say by your verdict “Not Guilty.”

       The jury found appellant guilty as charged in the indictment. The jury sentenced

appellant to twenty-eight years in the Institutional Division of the Texas Department of

Criminal Justice and assessed a fine of $5,000.

       This appeal ensued.

                                 II.      SUFFICIENCY OF THE EVIDENCE 1

       In her fourth issue, which we address first, appellant argues that the evidence was

insufficient to support a conviction for solicitation of capital murder.

A.     Standard of Review & Applicable Law

       In order to determine if the evidence is legally sufficient in a criminal case, an

appellate court reviews all of the evidence in the light most favorable to the verdict and

determines whether any rational trier of fact could have found the essential elements of


       1   The State did not file a brief to assist in the resolution of this appeal.

                                                        14
the crime beyond a reasonable doubt. See Brooks v. State, 323 S.W.3d 893, 905 (Tex.

Crim. App. 2010) (plurality op.) (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)). We

give great deference to the trier of fact and assume the factfinder resolved all conflicts in

the evidence in favor of the verdict. Laster v. State, 275 S.W.3d 512, 517 (Tex. Crim. App.

2009). We will uphold the verdict unless the factfinder “must have had reasonable doubt

as to any essential element.” Id.

       Sufficiency is measured by the elements of the offense as defined by a

hypothetically correct jury charge. Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App.

1997). The offense of criminal solicitation is found in § 15.03 of the Texas Penal Code:

       (a)    A person commits an offense if, with intent that a capital felony or
              felony of the first degree be committed, [s]he requests, commands,
              or attempts to induce another to engage in specific conduct that,
              under the circumstances surrounding [her] conduct as the actor
              believes them to be, would constitute the felony or make the other
              a party to its commission.

       (b)    A person may not be convicted under this section on the
              uncorroborated testimony of the person allegedly solicited and
              unless the solicitation is made under circumstances strongly
              corroborative of both the solicitation itself and the actor’s intent that
              the other person act on the solicitation.

       (c)    It is no defense to prosecution under this section that:

              (1)    the person solicited is not criminally responsible for the felony
                     solicited;

              (2)    the person solicited has been acquitted, has not been
                     prosecuted or convicted, has been convicted of a different
                     offense or of a different type or class of offense, or is immune
                     from prosecution;

              (3)    the actor belongs to a class of persons that by definition of
                     the felony solicited is legally incapable of committing the
                     offense in an individual capacity; or

                                             15
                  (4)   the felony solicited was actually committed.

         (d)      An offense under this section is:

                  (1)   a felony of the first degree if the offense solicited is a capital
                        offense; or

                  (2)   a felony of the second degree if the offense solicited is a
                        felony of the first degree.

TEX. PENAL CODE ANN. § 15.03. The offense of solicitation is complete when the defendant

has intent and acts to induce another to engage in felonious conduct. Whatley v. State,

946 S.W.2d 73, 79 (Tex. Crim. App. 1997); State v. Brinkley, 764 S.W.2d 913, 915 (Tex.

App.—Tyler 1989, no pet.); Majid v. State, 713 S.W.2d 405, 407–08 (Tex. App.—El Paso

1986, pet. ref’d).

B.       Intent

         Appellant challenges the State’s evidence proving she intended for Rene to be

killed in exchange for $200. In order to support a conviction for criminal solicitation

pursuant to § 15.03(a), the evidence must establish that the defendant acted with the

specific intent that capital murder be committed. Richardson v. State, 681 S.W.2d 683,

687 (Tex. App.—Houston [14th Dist.] 1984), aff’d, 700 S.W.2d 591 (Tex. Crim. App.

1985).

         The State’s evidence regarding the criminal solicitation charge was elicited from

two main witnesses: Villareal and Investigator Rathke. In addition to the testimony of both

witnesses, the State admitted evidence including text messages, phone calls, and

recordings of appellant discussing the crime with both Villareal and Rathke. Appellant

also testified in her defense, wherein she admitted she was soliciting someone to harm

                                                16
Rene, though she denied that she intended he be murdered. Herein lies appellant’s

argument that she did not intend for Rene to be murdered and the State did not prove

such intent.

       “Culpable mental state may be inferred from circumstantial evidence such as acts,

words, and the conduct of the appellant.” Atkinson v. State, 517 S.W.3d 902, 906 (Tex.

App.—Corpus Christi–Edinburg 2017, no pet.). Here, the jury heard testimony from

Villareal that he was asked by appellant to find someone to make Rene “go away.”

Investigator Rathke, in his communications with appellant, discussed the crime she

wanted him to commit, specifically stating he would put a bullet into Rene’s head.

Appellant did not dispute that Investigator Rathke said this, though she testified this was

the first time murder was mentioned. At that point, however, she did not stop the request,

but rather, the jury heard testimony that she agreed and paid Investigator Rathke an initial

$100 to do the job. Given the jury is permitted to make reasonable inferences and we

give deference to the jury’s determination of a witness’s credibility, we conclude the

evidence supported a conviction for solicitation of capital murder. See Brooks, 323

S.W.3d at 905. Appellant’s fourth issue is overruled.

                           III.   EXCLUDED EXPERT TESTIMONY

       By her first issue, appellant alleges that the trial court erred by excluding testimony

of her expert, Dr. Beaver. She alleges that the trial court’s ruling denied her a meaningful

opportunity to present a complete defense.

A.     Standard of Review & Applicable Law

       Rule 702 of the Texas Rules of Evidence provides: “If scientific, technical, or other


                                             17
specialized knowledge will assist the trier of fact to understand the evidence or to

determine a fact in issue, a witness qualified as an expert by knowledge, skill, experience,

training, or education may testify thereto in the form of an opinion or otherwise.” TEX. R.

EVID. 702. The proponent of scientific evidence must show, by clear and convincing proof,

that the evidence is sufficiently relevant and reliable to assist the jury in accurately

understanding other evidence or in determining a fact in issue. Nenno v. State, 970

S.W.2d 549, 560–61 (Tex. Crim. App. 1998), overruled on other grounds by State v.

Terrazas, 4 S.W.3d 720, 727 (Tex. Crim. App. 1999). A trial court’s ruling on the

admissibility of the scientific expert testimony is reviewed under an abuse of discretion

standard. Weatherred v. State, 15 S.W.3d 540, 542 (Tex. Crim. App. 2000). We uphold

a trial court’s ruling if it is within the zone of reasonable disagreement. Sexton v. State,

93 S.W.3d 96, 99 (Tex. Crim. App. 2002).

       Before admitting expert testimony, the trial court must be satisfied that three

conditions are met: (1) the witness qualifies as an expert by reason of his knowledge,

skill, experience, training, or education; (2) the subject matter of the testimony is

appropriate for expert testimony; and (3) admitting the expert testimony will actually assist

the factfinder in deciding the case. Vela v. State, 209 S.W.3d 128, 131 (Tex. Crim. App.

2006); Rodgers v. State, 205 S.W.3d 525, 527 (Tex. Crim. App. 2006); Jackson v. State,

17 S.W.3d 664, 670 (Tex. Crim. App. 2000). These conditions are commonly referred to

as (1) qualification, (2) reliability, and (3) relevance. Vela, 209 S.W.3d at 131. Before

admitting expert testimony, the trial court must determine that all three conditions are met.

Id.


                                             18
       Because the first two prongs have are not in dispute, the only remaining question

is relevance.

B.     Relevance

       Appellant argues that Dr. Beaver’s testimony was relevant to evaluate her intent.

Specifically, she contends that because solicitation of murder is a “crime of language,”

Dr. Beaver’s testimony regarding appellant’s language and responses “was critical to the

jury in its determination of guilt or innocence.” Evidence is relevant if it has any tendency

to make the existence of any fact of consequence more likely than it would be without the

evidence. TEX. R. EVID. 401. “It is important, when determining whether evidence is

relevant, that courts examine the purpose for which the evidence is being introduced.”

Layton v. State, 280 S.W.3d 235, 240 (Tex. Crim. App. 2009).

       In his testimony during the hearing, Dr. Beaver explained in part that appellant was

not showing “comprehension” of what the plan was. Specifically, after Investigator Rathke

explains to her that Rene will have a “bullet in his head,” her response was not “normal

language that one would use” suggesting she was confused. This lack of comprehension,

appellant argues, shows that appellant did not intend for Rene to be murdered, and

therefore, the jury would have benefitted from the testimony of Dr. Beaver to enhance

their understanding of the intent behind appellant’s language in this case.

       The trial court, however, found that Dr. Beaver’s testimony would not be helpful to

the jury. The trial court questioned Dr. Beaver’s knowledge of South Texas culture,

specifically because culture can change the meaning of vocabulary and words.

       THE COURT:           What experience and/or knowledge do you have of the
                            South Texas culture? Not this case.

                                             19
THE WITNESS:   The culture.

THE COURT:     The South Texas culture, because that is one of the
               parameters, as I understand it, that you use.

DR. BEAVER:    That’s true.

THE COURT:     If you don’t have any experience with South Texas
               culture, I don’t see that you could be helpful to my jury.
               That is where I’m going.

THE WITNESS:   I consider myself a Texan, but I don’t consider myself
               a South Texan. I am from the highfalutin capital where
               people may accuse us of being disconnected.

               I believe that I have gained some knowledge of the
               South Texan culture. I believe you’re absolutely right,
               that the more cultural knowledge one has, the better
               one’s ability to discern exactly what the meaning is.

               I do believe that in spite of that, my understanding of
               the context of the way that discourse works and
               dialogue works would be helpful to a jury who is trying
               to make sense of the words that in particular the
               accused used. If one looks at the transcript, one finds
               a lot of uses, for example, of pronouns of it, like to it,
               and there is a question of what those mean.

               Now, that isn’t specific to southern Texas. That would
               be the case in northern Mississippi just as much or
               anywhere else in the English-speaking world. When
               one uses these either ellipses or things that are missed
               out completely or one uses these small words, the
               interpretation is very heavily dependent on the
               immediate context. One has to look carefully in that
               interpretation, and I think that linguistics provides
               helpful insight into the ways that human beings
               resolve—we call it resolve and after, so resolve those
               missing bits of information as they process a text. I
               would subscribe more of what I do at that level.

THE COURT:     Okay. All right.


                                  20
       At the conclusion of Dr. Beaver’s testimony, the trial court stated: “I don’t see that

he will do anything but confuse my jury. So[,] convince me that his testimony is necessary

and would not confuse my jury but in fact would assist the jury in determining the facts.”

After hearing argument, the trial court sustained the State’s objection to Dr. Beaver and

stated: “I don’t believe that he is necessary for today’s case.”

       Appellant argues that the trial court erred in determining that Dr. Beaver’s

testimony was unnecessary only because he lacks a familiarity with South Texas culture.

The requirement that testimony be relevant to the jury is a “simpler, more straight-forward

matter to establish.” Tillman v. State, 354 S.W.3d 425, 438 (Tex. Crim. App. 2011).

       [T]he question under Rule 702 is “not whether there are some facts in the
       case that the expert failed to take into account, but whether the expert’s
       testimony took into account enough of the pertinent facts to be of assistance
       to the trier of fact on a fact in issue.” Further, we noted that the expert’s
       failure to account for some facts “is a matter of weight and credibility, not
       admissibility.”

Id. (quoting Jordan v. State, 928 S.W.2d 550, 556 (Tex. Crim App. 1996)). While Dr.

Beaver may not have had the familiarity with South Texas culture that the trial court was

inquiring about, he did understand the necessary facts of the case and was able to apply

his expertise in linguistics to those facts in an effort to assist the jury in understanding

what appellant’s language meant. Assuming without deciding that excluding Dr. Beaver’s

testimony was error, we proceed to a harm analysis. See Jordan, 928 S.W.2d at 556;

Olsen v. State, No. AP-76,175, 2012 WL 1438475, at *10 (Tex. Crim. App. Apr. 25, 2012).

C.     Harm Analysis

       Rule 44.2(b) provides that errors in criminal cases which do not affect substantial

rights are to be disregarded on appeal. TEX. R. APP. P. 44.2(b). “A substantial right is

                                             21
affected when the error had a substantial and injurious effect or influence in determining

the jury’s verdict.” King v. State, 953 S.W.2d 266, 271 (Tex. Crim. App. 1997) (citing

Kotteakos v. United States, 328 U.S. 750, 776 (1946)). “A criminal conviction should not

be overturned for non-constitutional error [under Rule 44.2(b)] if the appellate court, after

examining the record as [a] whole, has fair assurance that the error did not influence the

jury, or had but a slight effect.” Johnson v. State, 967 S.W.2d 410, 417 (Tex. Crim. App.

1998).

         When conducting a harm analysis under Rule 44.2(b),

         an appellate court need only determine whether or not the error affected a
         substantial right of the defendant. To make this determination, appellate
         courts must decide whether the error had a substantial or injurious effect on
         the jury verdict. The very process of reaching this decision, is the
         performance of a Rule 44.2(b) harm analysis.

Llamas v. State, 12 S.W.3d 469, 471 & n.2 (Tex. Crim. App. 2000).

         In assessing the likelihood that the jury’s decision was adversely affected by the

error, an appellate court should consider everything in the record, including any testimony

or physical evidence admitted for the jury’s consideration, the nature of the evidence

supporting the verdict, the character of the alleged error and how it might be considered

in connection with other evidence in the case. See Morales v. State, 32 S.W.3d 862, 867

(Tex. Crim. App. 2000). The reviewing court might also consider the jury instruction given

by the trial judge, the State’s theory and any defensive theories, closing arguments and

even voir dire, if material to appellant’s claim. See Llamas, 12 S.W.3d at 471.

         Here, appellant argues that the exclusion of Dr. Beaver’s testimony rises to a

constitutional violation because she was precluded from presenting a defense. We


                                              22
disagree. Appellant was not precluded from presenting a defense; specifically, she

testified regarding her conversations with Investigator Rathke and Villareal. She was able

to give context to what she believed during those conversations and what she intended

by her own words. While the jury may not have had the benefit of Dr. Beaver’s explanation

of linguistics, they were afforded the opportunity to hear, in appellant’s own words, what

she meant by her messages and language. Appellant also argues that the jury would

have had the opportunity to read the transcripts created by Dr. Beaver; however, the jury

had the recordings and video to review. Additional transcripts would not have had a

substantial effect or influence in determining the jury’s verdict. See King, 953 S.W.2d at

271. Accordingly, we find that while the trial court erred in excluding Dr. Beaver on the

basis of his familiarity with South Texas culture, the wrongfully excluded testimony is not

sufficient to warrant a reversal of appellant’s conviction. See id. Appellant’s first issue is

overruled.

                                IV.    CROSS-EXAMINATION

       By her second issue, appellant argues that the trial court erred by preventing her

from cross-examining Villareal regarding his criminal history. Specifically, she contends

that this exclusion allowed the State to present “false impressions” of Villareal.

A.     Standard of Review & Applicable Law

       We review the trial court’s decision to admit or exclude evidence for an abuse of

discretion. Davis v. State, 329 S.W.3d 798, 803 (Tex. Crim. App. 2010); Martinez v. State,

327 S.W.3d 727, 736 (Tex. Crim. App. 2010). Under this standard, we do not disturb the

trial court’s decision if the ruling was within the zone of reasonable disagreement. Davis,


                                             23
329 S.W.3d at 803; Bigon v. State, 252 S.W.3d 360, 367 (Tex. Crim. App. 2008). We will

uphold an evidentiary ruling on appeal if it is correct on any theory of law that finds support

in the record. Gonzalez v. State, 195 S.W.3d 114, 126 (Tex. Crim. App. 2006).

       Texas Rule of Evidence 609(a) provides that witness credibility may be attacked

by admitting evidence that the witness was previously convicted of a felony or crime of

moral turpitude if the trial court determines that the probative value of admitting the

evidence outweighs its prejudicial effect. See TEX. R. EVID. 609(a); Meadows v. State,

455 S.W.3d 166, 170 (Tex. Crim. App. 2015). However, an exception to Rule 609 applies

when a witness makes statements concerning his past conduct that suggest he has never

been arrested, charged, or convicted of any offense. Delk v. State, 855 S.W.2d 700, 704

(Tex. Crim. App. 1993); Prescott v. State, 744 S.W.2d 128, 131 (Tex. Crim. App. 1988).

Where the witness creates a false impression of law-abiding behavior, he “opens the

door” on his otherwise irrelevant past criminal history and opposing counsel may expose

the falsehood. Prescott, 744 S.W.2d at 131.

B.     Analysis

       Appellant argues that on multiple occasions, the trial court limited her ability to

discredit Villareal’s testimony regarding his “false impression” to the jury that he had

“found Christ” in 2016 and turned his life around. While Villareal did mention he began

attending church and it helped him change his life, he never testified that he had been a

peaceful and law-abiding citizen. In fact, Villareal stated that he was in a prison gang, that

he had been arrested and been to jail, had sold and used drugs, and was involved in illicit

behaviors. He admitted he knew of many wrong-doings and even admitted he was


                                              24
involved in criminal activity. The prior criminal history that appellant argues she should

have been allowed to introduce occurred during the time that Villareal admitted he was

engaged in criminal activity. While she does note that there were charges “in 2016 when

[Villareal] found Christ,” she does not explain why this testimony was necessary when

Villareal himself admitted to the behaviors. He did not “open the door by claiming he had

not been in trouble before.” Jackson v. State, 11 S.W.3d 336, 341 (Tex. Crim. App. 1999).

We fail to see the impeachment value of Villareal’s prior criminal history. We overrule

appellant’s second issue.

                            V.      ADMISSION OF EVIDENCE

      Appellant argues in her third issue that the trial court erred in “improperly

admit[ting] into evidence, over objection, eight photographs of a mobile phone screen

showing text messages.”

A.    Standard of Review & Applicable Law

      “The requirement of authentication or identification as a condition precedent
      to admissibility is satisfied by evidence sufficient to support a finding that
      the matter in question is what its proponent claims.” TEX. R. EVID. 901(a). In
      a jury trial, it is the jury’s role ultimately to determine whether an item of
      evidence is indeed what its proponent claims; the trial court need only make
      the preliminary determination that the proponent of the item has supplied
      facts sufficient to support a reasonable jury determination that the proffered
      evidence is authentic. [Tienda v. State, 358 S.W.3d 633, 638 (Tex. Crim.
      App. 2012)]. The trial court’s determination of whether the proponent has
      met this threshold requirement is subject to appellate review for an abuse
      of discretion and should not be countermanded so long as it is within the
      zone of reasonable disagreement. Id. This has been aptly described as a
      “liberal standard of admissibility.” Cathy Cochran, TEXAS RULES OF EVIDENCE
      HANDBOOK 922 (7th ed. 2007–08).

Butler v. State, 459 S.W.3d 595, 600 (Tex. Crim. App. 2015).



                                           25
      A witness might have “knowledge” of the authorship of a text message for a

number of reasons. One reason might be that the witness is the actual author of the text

message or that the witness personally observed the purported author actually type

and/or send the message Tienda, 358 S.W.3d at 640. A witness might also claim to have

knowledge that a text message came from a phone number known to be associated with

the purported sender. The association of a cell-phone number with a particular individual

might suggest that the owner or user of that number may be the sender of a text message.

Indeed, the suggestion may be quite strong. Unlike so-called “land lines,” commonly

utilized by an entire household, cell phones tend to be personal and user-specific. See

Butler, 459 S.W.3d at 601.

      As with evidence in general, authenticating evidence may be direct or

circumstantial. See id. at 602. In cases where a sponsoring witness may testify to an

association between a cell-phone number and a purported author, other evidence may

be available that might bridge the logical gap and permit a proper inference that the

purported author sent the message. See id. The other evidence might include the

message’s “appearance, contents, substance, internal patterns, or other distinctive

characteristics,” which considered in conjunction with other circumstances support a

conclusion that a message indeed emanated from the purported author. TEX. R. EVID.

901(b)(1); see Butler, 459 S.W.3d at 602.

B.    Analysis

      Here, appellant herself authenticated the text exchange that she complains about

on appeal. She does not dispute that she had the conversation with Villareal, she


                                            26
specifically testified when looking at the exhibit that “[t]hey are text messages between

[Villareal] and I.” Her only contention in her testimony regarding the text messages is that

she was not completely certain it was a complete record of the conversation, though she

could not be sure. Appellant’s argument on appeal that there was not enough evidence

to authenticate the text messages falls flat because of appellant’s own authentication of

the messages. 2 While Villareal did not know appellant’s phone number by memory, the

pictures showed the phone number that sent the text messages, and appellant did not

dispute that was her number. The pictures also contained the nickname for appellant that

Villareal stated he used for her, “Sandie.” Accordingly, because appellant authenticated

the text exchange that she complains about on appeal, her third issue related to the

admission of the text messages is overruled. See Butler, 459 S.W.3d at 601–02.

                                        VI.     CONCLUSION

       The judgment of the trial court is affirmed.


                                                                       NORA L. LONGORIA
                                                                       Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
3rd day of March, 2022.




       2 To the extent appellant’s complaint on appeal purports to argue completeness, we note that a
complaint that the text messages were inaccurate or not the complete conversation goes to the weight of
the evidence and not to its admissibility. See Robinson v. State, 739 S.W.2d 795, 802 (Tex. Crim. App.
1987) (complaint that evidence not “accurate” goes to weight not admissibility).

                                                  27